            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES R. SMITH,                      :
          Plaintiff                  :
                                     :            No. 1:18-cv-01751
           v.                        :
                                     :            (Judge Rambo)
RICKEY L. SHERMAN et al.,            :
         Defendants                  :

                                ORDER
 
     AND NOW, on this 29th day of November 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 5),
        construed as a motion to proceed without the full prepayment of costs
        and filing fees, is GRANTED and the complaint is deemed filed;

     2. Plaintiff’s complaint (Doc. No. 1-1), is DISMISSED for failure to state a
        claim upon which relief may be granted pursuant to the screening
        provisions of the PLRA;

     3. Plaintiff is not permitted leave to file an amended complaint as any
        amended complaint would be futile; and

     4. The Clerk of Court is directed to CLOSE this case.


                                s/Sylvia H. Rambo
                                SYLVIA H. RAMBO
                                United States District Judge
